APPEAL TRANSMITTAL SHEET (non-death penalty)

 

 

 

 

 

____ Recalcitrant witness
___Incustody

____ On bond

___, Gn probation -

Defendant Address-Criminal Case:

 

District Judge:

THOMAS D, SCHROEDER

 

Court Reporter (list afl):

Jane Calhoun
Joseph Armstrong
Briana Bell

Coordinator: Keaah Marsh

Transmittal to 4CCA of notice of District: District Case No.:
appeal filed: 10/07/19 Middle District of North Carolina 1:13-CR-00435-TDS-1
____ First NOA in Case Division: 4CCA No(s). for any prior NOA:
____ Subsequent NOA-same party
___ Subsequent NOA-new party Caption: 4CCA Case Manager:
___ Subsequent NOA-cross appeal USA
___PaperROA ___Paper Supp. | BRIAN DAVID HILL
Vols:
Other: Docs. 198 & 199
Exceptional Circumstances: __ Bail ____Interlocutory ____Recalcitrant Witness Other
Confinement-Criminal Case: Fee Status:
___ Death row-use DP Transmittal ___ Appeal fees paidin full | __ Fee not paid

____No fee required (USA appeal)
Criminal Cases: mS
x District court granted & did not revoke CJA status (continues on appeal)

___ District court granted CJA & later revoked status (must pay fee or apply to 4CCA)
___ District court never granted CJA status (must pay fee or apply to 4CCA)

Civil, Habeas & 2255 Cases:

___ Court granted & did not revoke IFP status (continues on appeal)

____Court granted IFP & later revoked status (must pay fee or apply to 4CCA)

____ Court never granted IFP status (must pay fee or apply to 4CCA)

PLRA Cases:

____Proceeded PLRA in district court, no 3-strike determination (must apply to 4CCA)
___Praceeded PLRA in district court, determined to be 3-striker (must apply to 4CCA)

 

 

Sealed Status (check all that apply):.
_¥_ Portions of record under seal
____ Entire record under seal

___ Party names under seal

Docket under seal

 

___, No in-court hearings held

___ Other:

 

Record Status for Pro Se Appeals (check any applicable):
___ Assembled electronic record transmitted
___ Additional sealed record emailed to 4cca-filing

____ Paper record or supplement shipped to 4CCA

____In-court hearings held — all transcript on file

vv In-court hearings held — all transcript not on file

Record Status for Counseled Appeals (check any applicable):
___ Assembled electronic record available if requested

____ Additional sealed record available if requested

____ Paper record or supplement available if requested

____ No in-court hearings held
___In-court hearings held — all transcript on file

y_In-court hearings held — all transcript not on file
____ Other:

 

 

Deputy Clerk: /s/ Joy Daniel

01/2012

Phone; 336-332-6030 Date: 10/07/19

Case 1:13-cr-00435-TDS Document 202 Filed 10/07/19 Pane 1 of 1

 
